 FURR'S, INC.387Further, it provides for the selection of leadmen and other supervisorycategories from the crafts they are to supervise; allows the businessrepresentatives of the various craft unions access to the employers'premises; and grants to the respective craft unions the right to appointtheir own shop stewards.In view of the foregoing, we conclude that the joint bargaining hereinvolved did not destroy the separate units, but was merely a matterof convenience for the parties, and that it did not affect Petitioner'sright to bargain according to its certification .7 It is also clear fromthe record that Petitioner's request for separate bargaining was timelyand unequivocal.8Accordingly, we shall clarify Petitioner's certifica-tion by amending the unit description in the manner requested byPetitioner,9 and we find that Petitioner is entitled to demand bargain-ing in the certified unit as so amended.ORDERIT IS HEREBY ORDEREDthat the petition in Case No. 20-RC-6387 be,and it hereby is, dismissed.IT IS FURTHER ORDERED that the certification issued in Case No. 20-RC-2157 be amended to read as follows.All electricians, electronic technicians, instrument and/or motorrepairmen, their leadermen, helpers, and/or apprentices employedto construct, install, repair, and/or maintain electrical equipmentby the members of the Pacific Coast Shipbuilders Association,excluding all other crafts and their related subcrafts, all guards,watclunen, professional employees, clerical employees, and super-visors as defined in the Act.''ShellOilCompany,116 NLRB 203;see alsoBethlehem Pacific Coa8t Steel Corp.,etc.,117 NLRB 579.s Although no one disputes the timeliness of Petitioner's request,the Employer and theIntervenor contend that Petitioner'swithdrawal from multiunion bargaining was notunequivocal because, in a subsequent letter to the Employer,Petitioner stated that it wasnot withdrawing financial or other support to the Pacific Coast Metal Trades Council.We find no merit in this 'contention.The Petitioner's statement is not inconsistent withitswithdrawal,which the record establishes was unequivocal in all respects.BAs previously indicated,there was no opposition to Petitioner's request to amend itspetition to reflect the present composition of the multiemployer group.Furr's, Inc.andRetail Clerks International Association, LocalUnion No.462, AFL-CIO.Case No. 928-CA-1154.March 7,1966DECISION AND ORDER.On July 14, 1965, Trial Examiner JamesT. Barker issued his Deci-sion in the above-entitled proceeding, finding that the Respondent had157 NLRB No.38. ', ',221-374-66-vol.157-26 :388DECISIONS OF NATIONAL LABOR RELATIONS BOARDengaged in and was engaging in certain unfair labor practices withinthe meaning of the National Labor Relations Act, as amended, andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.The Trial Examiner further found that the Respondent had not,engaged in certain other unfair labor practices alleged in the com-plaint and recommended that those allegations be dismissed.TheRespondent filed exceptions to the Trial Examiner's Decision and a,brief in support thereof.Pursuant to the provisions of Section 3 (b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersFanning and Zagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision,' the exceptions and brief, and the entire recordin this case,2 and hereby adopts the Trial Examiner's findings, con-clusions, and recommendations, as modified herein.3We agree with the Trial Examiner that Respondent violated Section'8 (a) (5).However, unlike the Trial Examiner, we do not rely onFred Snow et al., d/b/a SnoweCSons,134 NLRB 709, affd. 308 F. 2d,687' (C.A. 9).4The record establishes that shortly before and afterthe Union made its original request for recognition on October 8, 1964,Respondent's Supervisors Amador and Harrison engaged in extensive8(a) (1) conduct.This included Amador's attendance at a unionmeeting, his interrogation of various employees concerning their unionactivities, and his threats of possible unemployment and cuts in work-ing hours should the Union be successful.Harrison made threats tovarious employees of impending discharge and eventual replacement,and of harassment and deterioration of working conditions in theevent that the Union gained recognition. In addition, Harrison, forthe first time, began keeping a notebook in which were recorded themistakes of the employees, to be used, he claimed, as justification to theUnion for discharging employees.Respondent contends that Amador and Harrison were acting with-out its authorization and approval and that it had in fact cautionedthem to be completely neutral toward the Union.,' Moreover, Respond-1Certain inadvertent errors in the Trial Examiner'sDecision have been corrected.SThe Respondent's request for oral argument is hereby denied, as the facts and issuesin the case are adequately presented in the record and the brief.8 The Board finds that Arnold's speech on October 13 did not violate Section 8(a) (1)and dismisses that portion of the complaint which is based thereon.4The record does not establish that Respondent's filing of an RM petition on October 12was in bad faith.5 Ellington was notified by employee Aaron of Harrison's notebook;shortly thereafterhe made Harrison get rid of the book. FURR'S, INC.389ent contends that any suggestions of union animus were rebutted byconversations and meetings of Store Manager Ellington and VicePresident Arnold with the employees held prior to and during theUnion's organizational campaign at which Respondent's neutralitywas constantly stressed.We find that Amador's and Harrison's illegal activity, for whichthe Respondent is responsible, made the holding of a fair electionimpossible and reflected a rejection of the collective-bargaining prin-ciple.Under the principle ofJoy Silk Mills, Inc.,85 NLRB 1263,Respondent's refusal to recognize the Union was violative of Section8(a) (5) of the ActFurther, effectuation of the policies of the Act requires a remedialrequest, in order to remedy properly the Respondent's other unfairlabor practices.Therefore, we shall order the Respondent to bargain,upon request, with the Union both to remedy its violation of Section8(a) (5) and its violations of Section 8(a) (1) of the Act.6[The Board adopted the Trial Examiner's Recommended Order,with the following modifications:[1.Delete paragraph 1(b) of the Trial Examiner's RecommendedOrder, renumbering paragraphs 1(c) and 1(d) as new paragraphs1(b) and 1(c), respectively.[2.Delete from new paragraph 1(b) of the Trial Examiner's Rec-ommended Order the clause beginning with the words "and invitingthem to deal directly with ..." and ending with the words "... employ-ment relationship."[3.Delete from the notice attached to the Trial Examiner's Deci-sion, marked "Appendix B," the sixth indented paragraph beginningwith the words "WE WILL NOT interfere with . . .," and the seventhindented paragraph beginning with the words "WE WILL NOTbypass ..."[IT IS HEREBY FURTHER ORDERED that the complaint herein be, and ithereby is, dismissed insofar as it alleges violations of the Act not foundherein.]e Respondent has excepted to the Trial Examiner's finding that it also violated Section8(a) (5) by failing to bargain with the Union prior to changing the work hours and breaktime of its part-time employees.As our order herein sufficiently delineates Respondent'sobligation to bargain with the Union, we deem this finding to be cumulative and do notadopt it.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed on October 14, 1964,by Retail Clerks International Associa-tion,Local UnionNo. 462, AFL-CIO,hereinafter called the Union,a first amendedcharge filed on November 16, 1964,and a second amended charge filed on Decem- 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDher 7,-1964, also' filed by the Union, the Regional Director for Region 28 on Decem-ber 15, 1964, issued a complaint and notice of hearing designating Furr's, Inc., asRespondent and alleging violations of Section 8(a)(1) and (5) of the NationalLabor Relations Act, as amended, hereinafter called the Act.Pursuant to a notice, a hearing was held before Trial Examiner James T. Barkerat Los Fresnos, Texas, on February 16, and at Las Cruces, New Mexico, on Febru-ary 17 and 18 and March 9, 1965. All parties were represented at the hearing andwere afforded full opportunity to be heard, to introduce relevant evidence, to presentoral argument, and to file briefs with me.Counsel waived oral argument and onMay 3, 1965, filed briefs with me 1Upon consideration of the entire record and the briefs of the parties and upon myobservation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is, and at all times material herein has been, a Texas corporation main-taining a retail supermarket and place of business at 1549 Solano Drive, Las Cruces,New Mexico, and various other retail markets, cafeterias, places of business, ware-houses, and other facilities in the States of New Mexico and Texas. It is, and hasbeen at all times material herein, engaged at said locations in the -sale and distribu-tion of groceries and related merchandise.During the 12-month period immediatelypreceding the issuance of the complaint herein, Respondent, in the course and con-duct of its business operations, sold and distributed products having a gross valuein excess of $500,000.During the same period of time, Respondent received goodsvalued in excess of $50,000 transported in interstate commerce to its place of busi-ness in New Mexico, directly from States of the United States other than the Stateof New Mexico.Upon these admitted facts I find that Respondent is engaged in, and at all timesmaterial herein has been engaged in, commerce within the meaning of Section 2(6)_r .L _ . _.andII.THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, and the parties stipulated at thehearing,that at all timesmaterial herein Retail Clerks International Association, Local Union No. 462, AFL-CIO, has been a labor organization within the meaning of Section 2(5) of the Act,and I so find. -III.THE UNFAIR LABOR PRACTICESThe complaint alleges that at all times relevant on and after Septemher.29, 1964,2the Union has represented a majority of the Respondent's employees in an appropri-ate collective-bargaining unit, and that on October 8 the Union requested Respond-ent to bargain collectively with it, which request the Respondent unlawfully refused.Respondent denies the appropriateness of the `unit and the Union's claimed majoritystatustherein, and further asserts that its refusal to recognize and bargain with theUnion is and has been predicated upon its good-faith doubt that the Union repre-sents amajority of its employees.The complaint further alleges that on certain specified dates the' Respondent,through designated agents and supervisory personnel, threatened and interrogatedemployees, thereby interfering with, restraining, and coercing them in violation ofSection 8 (a) (1), of the Act.The complaint also alleges that in violation of Section8(a)(1) and (5) of the Act,' Respondent on October 13 bargained directly with itsemployees and on October 30 reduced hours of employment and changed workschedules and total wages of some of its employees.Additionally, the complaintalleges that on November 12, in,violation of the same section of the Act, Respondentunilaterally ,increased the wages of meat department employees.iAdditionally, on May 3, the counsel for the General Counsel filed a motion to correctrecord, andon May 17, 1965, the Respondent filed its reply theretoIn considerationthereof, and upon a comparisonof the transcript and-my own notes recorded at the hear-ing, the General Counsel's motion is granted.Moreover, wherever reference is made toDon R. Miehls, Ralph Melendrez, Angel Lucero, or Luis Amador, the transcript is correctedto conform, where pertinent, to first name and/or to spelling.2All datesrrefer to 1964 unless otherwise specified''- FURR'S, INC.391The Respondent denies the foregoing allegations, and additionally contends thatthe individuals who allegedly engaged in acts of interference, restraint, and coercionwere neither agents nor supervisory personnel of Respondent.Further, the Respond-ent asserts that such changes in hours and working schedules as were made, as wellas the wage increases granted meat department employees, as alleged in the com-plaint, resulted solely from competitive developments, and that the wage increasewas in accordance with Respondent's past practice.. Further, the Respondent assertsthat the wage increases and other changes in wages and working conditions were notunilateral within the meaning of the Act in that the Union was not the duly desig-nated bargaining representative of the employees affected, and that, additionally,prior to granting the wage increase, the Respondent on November 7 advised theUnion that it contemplated granting the increase and was willing to meet with theUnion to discuss the matter.A. The supervisory issueRespondent's Las Cruces store is one of 10 stores included in Respondent's El Pasodivision which is under the direction of A. R. Arnold, division manager and a vicepresident of Respondent.The other nine stores of'Respondent included in the ElPaso division are situated in El Paso, Texas, where Arnold resides.Respondent'spresident is Roy Furr, who, like his son, Don G. Furr, a vice president in charge ofthe Lubbock division, resides in Lubbock, Texas.The Lubbock division is comprisedof 30 stores.In carrying out his responsibilities as division manager of the El Paso division,Arnold is assisted by district supervisors who oversee the operation of a specificdepartment in each of the stores in the division.Arnold reports directly to ClemB. Boverie,a.seniorvice president of Respondent.Bob Hurmence is Respondent'spersonneldirectorand residesin Lubbock, Texas.The Las Cruces operation is managed by Harold Ellington. The storeisorga-nized into four departments: the store department, the market (or meat) department,the produce department, and drug department.Luis Amador, who works in thestore department, is designated assistantmanager,and Bill Harrison, John Morgan,and Ernest Butler have the title department head of the market, produce, and drugdepartments, respectively.3The parties are in agreement that A. R. Arnold and Har-old Ellington are supervisors within the meaning of the Act, but the supervisorycapacity of Amador, Harrison, Morgan, and Butleris in issue.Harold Ellington credibly testified that Amador, Harrison, Morgan, and Butlerare hourly paid, but in the fulfillment of their responsibilities they are required towork a greater number of hours per week than other employees, and, consequently,their totalwagerenumeration is greater.Amador and Harrison are paid at a higherhourly rate than otherindividualsin the market, but Morgan and Butler receive the topscale paid to approximately two other employees.Each of the four departmentheads performs manual labor, including the work tasks performed by other individ-uals in their respective departments.The department heads receive no employeebenefitswhich are not received by other individuals employed in the Las Crucesoperation.Ellington, as store manager, has authority to hire and discharge employ-ees and the department heads may make recommendations in this regard. Often, but,contrary to Ellington's testimony, not invariably, as with Bill Harrison .and JohnMorgan, recommendations are subject to an independent investigation.The workschedule encompassing the operation of the entire store is prepared by Ellington andin its preparation he consults with Luis Amador, the assistant manager.Depart-mental work schedules are also prepared by Ellington in consultation with the respec-tive department heads.Most stock and merchandise sold in the, Respondent's LasCruces store is purchased from Respondent's warehouse, through the use of aprinted order form.The ordering and reordering of stock is determined by person-nel of the affected department but these orders are subject to Ellington's scrutinyand approval, and he checks the order form before forwarding it to the warehouse.Local purchases of produce are made by John Morgan for his department, but Mor-gan consults with Ellington or his divisional supervisor before consummating suchpurchases.A small volume of meat is occasionally obtained from a Denver sup-plier, and Bill Harrison has authority to make such purchases as he may need. .SThe foregoing is based on the credited testimonyof A. R. Arnoldand Harold Elling-ton, and General Counsel's Exhibit 5., 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDCustomer checks used in payment for merchandise purchased are approved byEllington, or in his absence, by Luis Amador, or, in the drug department, by a desig-nated rank-and-file employee.Margaret Rosas credibly testified that in the absence from the store of HaroldEllington, Luis Amador is in charge of the operation.Rosas further testified crediblythat on an occasion she and Amador disagreed on a matter and that the following dayManager Ellington told her to "follow orders from whoever [sic] he left in charge."She further testified credibly that onoccasionwhen she has asked Amador for breaktimehe has instructed her to await the return of another employee.Additionally,during Ellington's absence, Amador directs the work of employees in the store depart-mentincluding checkers and sackers, and they look upon him at all times as their"boss." 4Ida Leyva credibly testified that when absent from work due toillnessshe has reported her illness to Amador. Joe Archuleta, who had been employed asa carry-out sacker, testified that 1'/z years prior to the hearing herein he became apart-time checker and stocker under circumstances wherein Luis Amador informedhim that he needed an individual to fill that position and gave Archuleta the job.Additionally, Jerry Aaron testified that when Respondent's Las Cruces operation waspreparing to open, he made application for a position.He was given an applica-tion form by Harold Ellington which he completed and returned, and he was theninstructed to report to the store a day or two later. In so doing, he was selectedalong with approximately 50 other individuals for employment.The individualsmaking the selection were Harold Ellington and Luis Amador. Further, Louis Del-gado testified that his father consulted with Amador concerning a job opening andwas instructed to have Delgado report to the store the following morning.Amadorspoke with Delgado, and instructed him to return that evening.He did so and wastold by Amador that he could start working the following day.I conclude upon the foregoing that Luis Amador is a supervisor within the mean-ing of the Act in that he possesses authority to responsibly direct the work of employ-ees, and, in the absence from the store of Harold Ellington, exercises managerialand supervisory authority.I do not predicate my finding of supervisory status onthe evidence recounted above with respect to Amador's alleged independent author-ity to hire employees.The evidence introduced by the General Counsel with respect to the role ofAmador in the hire of Jerry Aaron, Louis Delgado, Angel Lucero, and Joe Archu-leta isnot inconsistent with the testimony of Harold Ellington that he alone exercisesultimate authority to hire employees and that he makes an independent investigationof all personnel recommended to him by his department heads.While I find belowauthority to hire employees resides in Bill Harrison, and while the testimony of JoeArchuleta is susceptible of an interpretation at variance with the testimony of Elling-ton with respect to the exclusivity of Ellington's hiring authority, it [sic] is lacking indetail and falls short of the substantiality necessary to support a finding affirmative to,the General Counsel's contention with respect to Amador's authority to hire.In the meat department, Bill Harrison directs the work of the employees of thedepartment, and he has authority to grant time off.Employee complaints have beenlodged with him and he is considered by employees in the department as their"boss." 5In addition, Harrison possesses the authority to hire employees as is.revealed by the credited testimony of Shirley Wellborn, and that of Luis Samaniego,with respect to their initial hire under circumstances revealing that Harrison pos-sessed authority to exercise his own judgment and initiative in hiring employeeswithout the necessity of prior consultation with or approval of Ellington or othersupervisors.John Morgan directs the work of the employees in the produce department, andhe has authority to grant employees time off.When it is necessary to be absentfrom work because of illness, employees in the produce department have reportedtheir illness toMorgan.Additionally,Morgan has authority to cause employeevacation schedules to be arranged to conduce to the most efficient operation of thedepartment.Moreover, the circumstances surrounding the hire of employees HaroldMims and Angel Lucero reveal that Morgan possessed authority to effectively recom-mend the hire of employees.64Margaret Rosas, Jerry Aaron, Louis Delgado, Frederico Montalvo, Gilbert Chavarria,Ida Leyva, and Joe Archuleta each so credibly testified.5 The 'foregoing is based principally upon the credited testimony of Shirley Wellbornand that of Donna Harwood, Martha McLane, and Jimmy Nevarez. I have considered alsothe testimony of Mary Jackson.9 The foregoing factual findings are based upon a composite of the credited testimony ofHarold Mims and Angel Lucero. FURR'S, INC.393:In light of the foregoing,I find that Bill Harrison and John Morgan are super-visors within the meaningof the Act.The General Counsel produced no evidence of a direct nature concerning theauthority vested in Ernest Butler, the designated head of the drug department.There is evidence of record revealing that the drug department is comprised of twosemployees in addition to Butler.One of the employees devotes 39 hours per weekto work in the department and the other divides his workweek, devoting 20 hoursto work in the drug department and a like number of hours to performing tasks inthe grocery operation. I have considered the testimony of MargaretRosas, a gen-erally credible witness, to the effect that in the absence of Amador and Ellingtonfrom the store, Jerry Aaron or Ernest Butler have on occasion been left "in charge."However, this testimony was not further developed on the record, and, in the absenceof a more substantial showing of Butler's alleged supervisory capacity and in recog-nition that the small drug department may be fully susceptible to the responsibledirection of Manager Ellington, I am unable to conclude and find that Ernest Butlerisa supervisorwithin themeaning ofthe Act.B. The alleged refusal tobargain1.The Union's majority statusOn September 29 Union Representatives Ralph Melendrez and Alfred Cano helda meeting at which approximately 20 of the Respondent's employees were present.Ralph Melendrez conducted the meeting and passed out authorization cards to theemployees present.?The General Counsel introduced into evidence at the hearing 18 authorizationcards bearing a September 29, 1964, execution date. Seventeen of the cards wereauthenticated through testimony of the signators at the hearing and were receivedin evidencewithout objection.8At the meeting Melendrez explained that the purpose of the card was to authorizethe Union to represent the employees, and he informed them that it would be neces-sary for 51 percent of them to so designate the Union in order to give the Union thatauthority.He further explained the procedures of a card check indicating, in effect,that under such a practice the cards are submitted to a disinterested third party forthe purposes of establishing whether or not the Union indeed represented a majorityof the employees.Melendrez further answered questions posed to him by theemployees with respect to the cards.Melendrez explained to the employees the roleof the Union and urged the employees to execute the cards if, in their opinion, the7 In relevant part the face of the card reads as follows:RETAIL CLERKS INTERNATIONAL ASSOCIATION(Affiliated with the AFL-CIO)AUTHORIZATION FOR REPRESENTATIONDesiring to enjoy the rights and benefits of collective bargaining I, theundersigned, employee of the_____________________________________(Firm Name)Store Address ------------------------------ Store No.____________Employed as -------------------------------- Dept .--------------(Job Title)Home Address _______________________________Phone -------------hereby authorize Retail Clerks International Association, AFL-CIO, orits chartered Local Union to represent me for the purposes of collectivebargaining, respecting rates of pay, wages, hours of employment, orother conditions of employment, in 'accordance with applicable law.---------------------------------------------------------------Date(Signature of Employee)eA card bearing the purported signature of Amelia Hernandez and the date of Sep-tember29 was received in evidence over objection of Respondent.After a careful com-parisonof the signature contained on the card with that contained on the employee'swithholding exemption certificate drawn from the files of Respondent, and after givingfull consideration to Respondent's practice with regard to the execution and filing ofwithholding certificates, I affirm my ruling receiving the card of Amelia Hernandez inevidence.Acre Corporation,149 NLRB 1283.Jimmy Nevarez credibly testified that although his card was executed at the Septem-ber 29 meeting of the Union, he erroneously dated the card "4/29/65 " 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion would be ofassistanceto them.He further told the employees that the cardswere not "binding" on them. The meeting which lasted approximately 2 hours wasnot anorderly one and was punctuated by confusion 9Further, during the meeting the representatives of the Union were asked by JimmyNevarez.if the, meat department personnel would be represented by the Retail Clerksand whether, if this were so, the wage scale of the meat department employees wouldbe lower, with the passage of time, than that of the other store personnel.Nevarezthen inquired if the meat department personnel were going to join the AmalgamatedMeat Cutters Union. In response, either Melendrez or Cano stated that the butch-ers' scale was traditionally higher than that of the retail clerks and that initially themeat department employees would be, represented by Retail Clerks and later, afterthe store was organized, they could, if they desired, join the Amalgamated Meat.Cutters.In the weeks that followed employees Rodriquez, Wellborn, and Harwoodsigned, Amalgamated authorization cards.loUpon a careful consideration of the record testimony relating to themeeting, I amconvinced that neither Union RepresentativeMelendrez nor his assistant, Cano,informed the employees that the purpose of the authorization cards was to permitthe Union to obtain a Board-conducted electionRather, I am convinced that suchdiscussion of an impending election as may have occurred at the meeting was amongthe employees themselves, and derived from their impressions as to the procedures tobe followed and not from the affirmative statement of the Union's representatives.In addition, during the 9 days that followed, 14 other employees signed unionauthorization cards.Thus, Henry O'Neill credibly testified that he affixed his signa-ture to a card while in attendance at a meeting of the Union held on October 1.Louis Delgado, Felix Montoya, Johnny Montoya, and Carlos Holguin each crediblytestified that they executed union authorization cards while attending an informalmeeting at the home of Jerry Aaron on October 2. According to Delgado'sundis-puted, credited testimony, Aaron invited him to be "associated" with him by signingan authorization card which Aaron had proffered; gave him adequate time to readthe card and deliberate concerning the matter; discussed wages obtainable throughtheUnion;and, inanswer to Delgado's inquiry if execution of the cards resulted"automatically" in employee representation by the Union, answered that the employ-ees "had to getan election first."Harold Mims credibly testified that on October 2, in the store parkinglot and inhis presence, Tony Gonzales affixedhis signatureto an authorization card.Further,Mims credibly testified that the following day Rufus Brunson signed a card in Mims'presence at Brunson's home.On bothoccasions,Mims summarized what the unionrepresentatives had said at the September 29 meeting and stated that if the individ-ual "thought" the Union would "help him" he should sign the card.Additionally, FredericoMontalvo,Manuel Gutierrez, and Lupe Saldivar eachcredibly testified that on October 2 they executed union authorization cards whichhad been given to them by Joe Archuleta. Four additional authorization cards wereexecuted by employees FreddyRuiz,Henry Garcia, Joaquin Hernandez, and TommyMartinez at a meeting of the Union conducted on October 8.Don Miehls, a representative of the Union. credibly testified that each of the 32authorization cards above were given to him by Ralph Melendrez, a representativeof the Union, and that after receiving them he made a record of them.2.The bargaining requesta.Miehls contacts FurrOn October 7 Don Miehls was informed during the course of a telephone conversa-tionwith Ralph Melendrez that a majority of the Respondent's employees hadsigned authorization cards.As a result of this conversation, the following dayMiehls conversed by telephone with Don Furr, vice president of Respondent.Miehls informed Furr that the Union had secured signed authorization cards froma majority of the Respondent's employees and requested recognition from Respond-ent.Furr responded by asserting, in substance, that the Respondent desired to movetoward a resolution of the matter as quickly as possible and to reach a proper solu-9 The foregoing is predicated on the credited testimony of Alfred Cano and HaroldMims, as well as a careful consideration of the testimony of each of the employees whotestified concerning,the meeting.10The foregoing finding is predicated on a composite of the credited testimony ofJimmy Nevarez, Shirley Wellborn, Donna Harwood, Erlinda Rodriquez, and Martha McLane.I have considered also the testimony of Luis Samaniego. PURR'S, INC.395Lion, in the circumstances, but he informed Miehls that the Las Cruces store was anoperating division of the Company over which he had no direct responsibility.Asa consequence,he informed Miehls that he would convey the information concern-ing the Union's request for recognition to Arnold and Bouverie, officials of the Com-pany concerned with the Las Cruces operation.However, the conversation pro-ceeded to a further consideration of themeansto be employed in reaching an earlyresolutionof the question, and the use of a card checkas a meansof determiningthe validity of the Union's claim of majority status was discussed.Furr askedMiehls for a description of the mechanics of a card check, and Miehls outlined theprocedure.Furr reiterated his desire to cooperate and indicated his tentative ap-proval of the use of the card check device as a means of resolving the question oftheUnion's majority.Miehls told Furr he would summarize in writing the cardcheck procedure.The conversation ended on this note.11b.The Union's October 8 letterAs a consequence of the telephone conversation Miehls, on October 8, wrote thefollowing letter to Don Furr with respect to Respondent's Las Cruces operation:Recently Retail Clerks Union Local #462 was approached by a number ofyour employees, requesting that we assist them in some of their problems and tobe their representativeBecause we now represent a large majority of your employees we are askingyou for voluntary recognition of all your employees in this unitIn order to prove our majority status we will agree to a card cross check ofnames by an impartial party, such as a Mayor, Minister, or some other impartialperson.We do insist on the followingpolicies until our negotiationshave been com-pleted, that no employee be fired, transfered [sic] to other stores, wage reductionsor raises, or re-scheduling of hours, or other conditions that are currently beingexercised in the storeFurthermore in the event that you have store meetingswith your employees, it is requested that I be invited to attend.We would like to commence the above-mentioned as outlined as soon as pos-sible in order to maintain good labor relations with your company.In the event your company is not prepared to go along in a harmonious-man-ner, then we shall have no other choice but to pursue our campaign of organizingyour store with any and all legal means that are at our disposal.c.Miehls and Hurmence converseFollowing his conversation with Miehls, Don Furr conversed with Robert Hur-mence,Respondent's personnel director.Furr and Hurmence discussed the substanceof Furr's telephone conversation with Miehls, and thereafter Hurmence discussed thematter with Arnold and Bouverie.Subsequently, on October 9, Hurmence initiated a telephone call to Miehls.Hur-mence informed Miehls that he had received Miehls' October 8 letter and had alsoconversed with Don Furr the previousevening.Hurmence stated that he was "sur-prised by the whole circumstance" in that he had earlier discussed the "Las Crucessituation"with Union Representative Davis and was under the impression that anelectionwould be conducted to determine the Union's claimed majority status 12Miehls reasserted the Union's claim of majority, and the conversation turned to thescopeof the unit.Hurmence asked Miehls whether the Union claimed to representa "wall-to-wall"unit,including the meat department, and Miehls stated that it did."The foregoing is based on a compositeof the creditedtestimonyof DonMiehls andDon Purr.,However,I find that Miehls wasmistakenin his recollectionthat during theconversation an agreement was reachedfor Miehls to meet in Las Cruces on the followingTuesday with Purr, or one of his representativesNot only wasPurr unableto recallsuch an arrangement,but Iconsider significant the absence of any reference to such aspecific meeting datein Miehls' letter of October 8,discussedbelow, directed to Purr andwritten immediately after Miehl's conversation with Purr.v Hurmence testified credibly that on Tuesday,October 6, at collective-bargaining nego-tiations in Denver,Colorado,relating to a different operation,he conversedbriefly withrespect to the Las Cruces operation with Harold Davis,International representative ofthe Union,who maintains headquartersin Los Angeles,California.During that conversa-tion,Davis statedthat the Union represented a majorityof the LasCruces employees.Hurmence stated that he had been aware of theUnion's activity in Las Cruces and statedthat,based on what he knew, an election should beconducted.Davis and Hurmence dis-cussed the matter pro and con briefly,but no agreement was reached 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDMiehls further informed Hurmence that the question of unit was one that could be"worked out," but that it wasn't inconsistent with the Union's policies since it repre-sented"wall-to-wall" units in other locations.No definitive agreement was reachedwith respect to the unit, and the conversation turned to the question of whether DonFurr had agreed to a card check,Hurmence asserting that there had been a misunder-standing between Don Furr and Don Miehls with respect to resorting to a card checkas an agreed-upon means of establishing the Union'smajority.Miehls stated that hedid not believe that Furr had misunderstood.Hurmence suggestedthatDon Furragain contact Miehls in an effort to clarify the card check issue.13d.Miehls and Furr again converseLater that day, Friday,October 9;Furr again contacted Miehls by telephone, andthe two conversed.Miehls stated that Furr had put him in an embarrassing positionwith respect to his superiors by agreeing to recognizethe Union asrepresentative ofthe Las Cruces employees and by then reversing his decision under the influence ofBob Hurmence.Miehls continued by recounting past incidents when Furr on behalfof the Company had recognized the Union voluntarily and, in substance,asked Furrwhy this was not being done with respect to the Las Cruces store.Miehls furtherstated that he and Hurmence could not work together.Furr answered by asserting that Miehls"made trouble where there was no troublenecessary,"and stated that Miehls had in the past "gone to [Respondent's] people andmade trouble"when this was not necessary,and that if Miehls had problems underexisting contracts he should contact the Company directly in order to clear up anyissues 14e.Carter and Farr converseAfter conferring with Hurmence,Miehls contacted Don Carter and informed himof the substance of their conversation.As a consequence,Carter conversed withDon Furr by telephone the following Monday, October 12.Carter expressed toPurr his understanding that Furr had initially agreed during his conversation withMiehls to recognize the Union on the basis of a card check,but had reversed his deci-sion upon the advice of a subordinate.He expressed his disappointmentand "shock "In response,Furr asserted that he had no authority to make decisions affecting theLas Cruces operation,and asserted further that he had informed Miehls of thislimitation upon his authority,and had further told Miehls that he would convey theinformation to the "people that had the authority."Further, Furr reiteratedhis lackof understanding of the mechanics of the card check processCarter responded byasserting that in mid-April, in a conference with the Union relating to another opera-tion of Respondent,Furr had agreed to recognition of the Union on the basis of acard check in order to avert a picket line.Furr asserted that there was an area ofconfusion between him and Miehls with respect to the card check and that he desiredCarter to discuss the matter with Hurmence.Carter agreed to do so at some futuretime.15f.Carter and Hurmence again conferOn October 16, in Denver, Carter conversed with Hurmence again urging him toreexamine his position and "make good Don Furr's word to [the Union]" and,further,he urged Hurmence to recognize the Union in Las Cruces.Hurmence responded byasserting that if the Union did in fact represent a majority of the employees,an elec-tion should be conducted to establish that fact.Harold Davis, a representative of theInternational, who was also present,answered,"You are not going to get an electionin Las Cruces, you beat our ears off pretty badly before, and we're not interested inhaving an election in Las Cruces." 16>sThe foregoing is predicated on a composite of the credited testimony of Bob Hur-mence and Don Miehls, which, in ultimate respects, is mutually corroborative.14The foregoing is based on the composite of the credited testimony of Miehls and Furr.I credit Furr's explanation of the context of his reference during the conversation to thedifficulties encountered by Respondent in dealing with Miehls, and reject Miehls' testi-mony to the effect that Respondent refused to engage in a card check because the Unionwas "Just a little too rough" or because it was vigorous in the enforcement of its contract.15The foregoing is predicated on a composite of the credited testimony of Don Carterand Don Furr.>aThe foregoing is based on a composite of the credited testimony of Don Carter andBob Hurmence. FURR'S, INC.397g.Respondent weighs the Union's demandAfter conversing with Miehls on October 9, Hurmence discussed with Respondent'ssenior vice president, Bouverie, the Union's Las Cruces demand for recognition.Thereafter, Bouverie conferred with A. R. Arnold, manager of the operating divisionencompassing the Las Cruces operation, and Arnold informed Bouverie that in hisopinion the employees had been "upset" by the discharge of an employee, oneBarreras, who, as hereinafter considered, was discharged a month earlier for mis-appropriating fundsArnold stated to Bouverie that he felt that the discharge of thisemployee had been "misrepresented" to the employees and for that reason he was ofthe opinion that the Company should file a representation petition to test the Union'sfollowing among the employees. In the meantime, Arnold had similarly conversedwith Hurmence by telephone and had expressed similar sentiments.Additionally,Hurmence conferred during this period of time with the manager of the Las Crucesstore.On October 12 Respondent filed a representation petition in Case No. 28-RM-126in which it soughtan electionamong the employees in the following described units:All regular full time and regular part time grocery food clerks who display,handle, andsellmerchandisecurrently being handled by the grocery, produce,and general merchandise department and also porters; all of whom work inexcess of 20 hours per week.All box boys who work in excess of 20 hours perweek.Excluded: watchmen; Delicatessen workers; all meat department employ-ees; clericaland bookkeeping employees; and supervisors as defined in the Act.This petition was dismissed by the Regional Director on December 16, 1964, for thereason that refusal-to-bargain charges had been filed and were pending, and a com-plaint had issued concerning employees in the petitioned-for unit.On January 28,1965, the Board sustained the Regional Director's dismissal of the RM petition.17In late October or early November, according to the credited testimony of BobHurmence, Hurmence spoke with representatives of Amalgamated who asserted thattheir union repiesented a majority of the Las Cruces meat department employees.Subsequently, on November 5, a representation petition was filed by Amalgamatedin Case No. 28-RC-1268, seeking representation in a unit of "all iegular full-timeand regular part-time employees in the meat department and delicatessen department."In explication of his reasons for desiring an election to test employee preferencewith respect to union representation, Bob Hurmence testified, in substance, that inconversations with Arnold and Ellington concerning the Union's organizational driveat the Las Cruces store he had been informed by them that a misunderstanding existedon the part of the employees with regard to the then recent discharge of one of theirfellow employees.Additionally,Hurmence testified that his experiencein unionorganizational drives had revealed to him that authorization cards many times areexecuted by employees for reasons unrelated to thebettermentof theirworking condi-tions or "purely to authorize representation."Additionally, Harold Ellington testified that he discussed the matter of the Union'sdemand for recognition with Arnold and entertained the doubt as to their majoritystatus "because I hadn't seen anything or heard anything that would tell me that theydid have arepresentation."Conclusionsa.The bargaining demandI conclude and find that on October 8, by his telephone conversation with Don Furr,and through the device of his letter to Furr of the same date, Miehls, on behalf oftheUnion, made a valid demand upon Respondent for recognition as bargainingrepresentative in a storewide unit of employees.While the unit was not defined spe-'cifically, the clear implication was that the unit sought was storewide in scope and-the claim of majority was unequivocal. Such references made to a card check forthe purpose of establishing the Union's majority status as were containedin the tele-phone conversation clearly did not place a qualificationupontheUnion's claim,making itcontingentupon later proof of its majority. I find that, in the circum-stances, the Union's October 8 bargaining demand clearly met established standards.1814The foregoing is predicated on the credited composite of the testimony of A. It.Arnold and Bob Hurmence, as supported by the stipulation of the parties and by documentsof recordIs SeeN.L.R.B. v. Rural Electric Co., Inc.,290 F. 2d 523(C.A. 10);Joy Silk Mills, Inc.v.N.L.R.B.,185 F.2d 732,741 (C.A.D.C.) ;Barney's Supercenter,Inc,128 NLRB 1325;Harlan B. Browning and Roy J, Rasco d/b/a Cottage Bakers,120 NLRB 1841. 398DECISIONSOF NATIONAL LABOR RELATIONS BOARDb.Appropriate unitFurther, I find that the storewide unit in which the Respondent sought representa-tion,while not the only appropriate unit of retail grocery store employees, wasanappropriate unit for the purposes of collective bargaining 19c.The Union's majorityMoreover, I find that on October 8 the Union possessed 28 authorization cards,dated and signed.The employee complement at the Las Cruces store on October 8numbered 49, including Ernest Butler, but excluding Harrison, Morgan, and Amador.It is thus apparent that a majority of the Respondent's Las Cruces employees hadexecuted cards prior to October 8Further, on the evening of October 8, four otheremployees signed cards at a meeting conducted under the auspices of the Union whichmerely had the effect of augmenting the Union's majority.The Respondent contends that a number of the cards sufficient to negate the Union'smajority were executed for reasons other than for authorizing the Union to serve asbargaining representative of the employees. In its brief, it contends that at least 10employees executed cards based on representation that the cards would be used forobtaining a Board election.The evidence does not support this contention.The evi-dence does not reveal that at the September 29 meeting, the meeting of employees atJerry Aaron's home, or during employee Mims' conversation with the two employeeswhose signatures he obtained was any representation made that the sole, or even theprincipal, purpose of the card was to secure an election.This is equally true withrespect to Jerry Aaron's comments to Louis Delgado explaining Aaron's understand-ing of the prerequisite for formal union representation of the employees.Clearly, theemphasis in all instances, including the Aaron-Delgado exchange, was upon the needto secure representation through the Union and the benefits to be derived from suchrepresentation.While some employees appear mistakenly to have believed that the cards were but aprelude to an election, the purpose and effect of the card is expressed in concise andunambiguous terms and the subjective state of mind of the signator-as contrastedwith representations made to him as an inducement to sign-is not relevant.In the circumstances, I conclude and find that none of the cards introduced by theGeneral Counsel at the hearing were tainted in the manner alleged by the Respondent,and, as a consequence, each may be included in the computation of the Union'smajority.20d.The alleged good-faith doubtIn the foregoing circumstances, the obligation evolved upon Respondent underthe Act to recognize and bargain with the Union unless it entertained a good-faithdoubt that the Union in fact represented a majority of the employees in the unitTherecord is singularly lacking in support of Respondent's asserted good-faith doubtThe testimony of Respondent's officials reveals that their purported good-faithdoubt sprung principally from a conviction that an accurate understanding by therank-and-file employees of the good-cause reason for the Barreras discharge woulddilute if not dissipate their ardor for union representation; and from a further belief,born of prior organizational experience, both at the Las Cruces store and others in thechain, that executed authorization cards do not serve as an accurate barometer ofemployee sentiment when tested in a secret-ballot election.Present in both contentions is the tacit recognition that, at the time of its October 8bargaining demand, the Union possessed authorization cards executed by a majorityof the employees.While conducting a dialogue with the Union, the Respondent onOctober 12 filed an RM petition, and by this action, considered in context of its verbalinsistence upon an election as a prerequisite to recognition, signaled its rejection ofthe Union's October 8 demand.InFred Snow, et al., d/b/a Snow & Sons v. N.L.R.B.,308 F. 2d 687, 694 (C.A. 9),the court, in enforcing the Board's order, 134 NLRB 709, stated:The fact as to whether an employer entertained a genuine doubt that a unionrepresents a majority of the employees is to be determined as of the time theemployer refused to recognize the union.Once it is' shown that the employerentertained no genuine doubt of this kind at the time it refused to bargain, an70 SeeSafeway Stores,Incorporated,110 NLRB 1718, 1731.m 4ero Corporation,149 NLRB1283'-,Corbea,PerezA Morell, S. enC.,133 NLRB 362,entd. In pertinentpart 300 F.2d 886(C.A. 1) ; cf.Englewood Lumber Company,130NLRB 394.' FURR'S, INC.399unfair labor practice has been established.The fact, that, [it] later developed,there were grounds which might have created a genuine doubt at that time isthen immaterial.A consideration of the two grounds advanced by Respondent in explanation of itsrefusal to recognize the Union reveals quite clearly that the refusal was grounded notupon a well-founded doubt as to the numerical extent of the Union's following amongthe Las Cruces employees on October 12, when the RM petition was filed, but upon aself-indulged assumption as to the tenor and stability of employee allegiance to theUnion.As the "doubt" harbored by Respondent is thus revealed manifestly to beone relating to the future and not present status of the Union's majority, analogizingSnowit perforce is fatally deficient as a defense.But the determination need not rest alone on this ground, for the evidence other-wise runs strongly counter to the Respondent's position.With respect to its first contention, it may well be that a motivating factor in theemployees' initial search for union representation was a mistaken belief that theBarreras discharge was unwarranted and without good cause. But there is nothing ofrecord to reveal that this motivation did more than trigger the employees' investigationof the advantages of collective representation. Significantly, the evidence refutes thenotion that employee allegiance was transitory and limited solely to a concern over asingle discharge, for in the days that followed the initial meeting with representativesof the Union, the number of executed authorization cards, rather than diminshingthrough rescissory action of the employees, nearly doubled.Moreover, as will bepresently considered, the reaction of the employees in the face of interrogation andthreats by Respondent's supervisors was one of equanimity and resolve, rather at oddswith an ambivalence of mind concerning collective representationThe second facet of Respondent's alleged good-faith doubt-past organizationalexperience-provides Respondent no refuge in the present state of the law.21Nor does this avowed reason gain validity from the evidence revealing con-temporaneous employee interest in an organizational effort on behalf of the Amalga-mated Meat Cutters.Even assuming Respondent's awareness of the interest infuture affiliation of the meat department personnel with Amalgamated demonstratedinitially at the first meeting of the employees with the Union, this interest involvedpotentially only 8 employees in a complement of 49 and, considered alone, and absentevidence revealing widespread defection among employees otherwise comprising theunit, provides no significant basis for a good-faith doubt.Moreover, the petitionwhich was subsequently filed in November by Amalgamated clearly had no status asa rival petition at the time of Respondent's refusal to recognize and bargain with theUnion, and raised, no question concerning representation, as would relieve Respond-ent of its legal obligation to treat with the Union.22In these circumstances, and as Respondent carried on simultaneously a campaign,as found hereinafter, designed to undermine the Union, I am convinced and find thatRespondent's refusal to recognize and bargain with the Union was not based on agood-faith doubt as to its majority, but was for the purpose of gaining time to under=mine the Union. Respondent sought through the device of its campaign and the filingof the RM petition to destroy the Union's majority and defeat it in an election, andthereby violated Section 8(a) (5) and (1) of the Act 23And this is so even thoughthere is unrefuted evidence of record that on other occasions, at other of its stores,'Respondent has voluntarily recognized the Union and carried on an amicable iela-tionship with it.C. Alleged violations of Section 8(a) (1)1.Surveillance of union meetingsAfter the initial meeting on September 29 the Union, during October and Novem-ber, held several meetings attended by employees of Respondent.The second meet-ing was held on October 1, and the third on Monday, October 5. The latter meetingwas attended by Ernest Butler who also attended the fourth meeting held some dayslater.Luis Amador also attended the fourth meeting.Harold Mims testified that'after the fourth or fifth meeting, as he was alighting from his automobile to attend ameeting at the Knights of Columbus hall in Las Cruces, he observed Ernest Butler,accompanied by his wife, parked in an automobile approximately one-half block away.25 N.L.R.B. v. Overnite Transportation Co.,308 F. 2d 279 (C.A. 4), enfg. 129 NLRB 1026.m SeeGaylord Printing Co., Inc.,135 NLRB 510; cf.Midwest Piping & Supply Co , Inc,63 NLRB 1060, 1069-1071.iJoy Silk Mills, Inc. N.L.R.B ,185 F. 2d 732 (C.A.D.C.), cert denied 241 U.S. 914,Mitchell ConcreteProducts Co., Inc.,137 NLRB 504;Fred Snow, Harold Snow and TomSnow d/b/a Snow&Sons, 134 NLRB 709. 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDHe further testified that as he crossed the street Butler drove by and that he wavedto Butler.During the fourth meeting, Butler and Amador were asked to leave by theunion representative, Miehls.24Butler was similarly observed by Erlinda Rodriquez on the occasion of one of theunion meetings conducted at the Knights of Columbus hall parked in his automobileacross the street from the hall.2. Impression of surveillanceHarold Mims credibly testified that on October 3, the day following the secondunion meeting, while at his work station in the store, Luis Amador came over to himand asked, "Are you part of the seventy-nine percent?"Mims answered, "Seventy-nine percentof what, Luis?What are you talking about?"Amador answered,"Seventy-nine percent for the Union."Additionally, Ernest Tiujillo credibly testified that onWednesday, February 10,1965, the day following Trujillo's attendance of a union meeting of Safeway employ-ees,Amador approached him in the backroom and asked, "How was the Union lastnight?"Similarly, SammyChavez credibly testified that he attended the unionmeeting ofSafeway employees on February 10, and that the following morning Amador askedhim, "How was the meeting?" Chavez answered that "It was fine," and nothing morewas said.3.Other alleged threats, interrogation, and promises of benefitsa.By Ernest ButlerMims also testified credibly that on October 3 he was approached at his work sta-tion by Ernest Butler who inquired, "What is this idea about a union?Are you alltrying toget a union?"Additionally, Butler asked Mims if he wanted a union andthe reason for wanting one.Mims parried Butler's inquiries by answering, "What areyou talking about, a union?What union?Why should I want a union'>"Additionally,Mims credibly testified that during the 2-week period followingOctober 3, he had various conversations with Butler concerning the Union and Butlerwould ask why Mims wanteda unionand why the employees wanted a union.Further, during this period oftime asMims would come in contact with Butler duringthe performance of his tasks, Butler would state, in effect, "I think you are makinga mistake."In this vein, Mims credibly testified that he had many conversations with Butlerconcerning a variety of matters and that some were friendly and some were argumentswherein they had "quite heated differences of opinion."He further asserted thatButler had the reputation of being loquacious.Jerry Aaron credibly testified that at a time subsequent to the second union meetingon October 1 he conversed with Ernest Butler during working hours in the back areaof the store at which time Butler stated that "if the union went into the store ... allthe employees that worked in the store at that time would be forced to obey all therules of the company to the letter and that [the company] would make it hard on theemployees to the [extent] that they would want to quit, or that they would quit througha result of the pressure put on them."Additionally, Butler stated that if the Unionwere successfulin organizingthe employees there would be no chance for employeeadvancement, that the employees would "just have a job with the company and thatwas as far as it would go."Frederico Montalvo credibly testified that on a date that he could not recall ErnestButler spoke with him at the cosmetic bar in the store and stated that "we didn't knowwhat we were getting into with the Union."Additionally, Butler asked Montalvo ifhe had signed "a card," and Montalvo stated that he had not.Ernest Trujillo testified credibly thatin lateOctober or early November he wasconversing with ErnestButler,Joe Archuleta, and another individual concerning thetermination of a fellow employee, and during the conversation Ernest Butler askedif the employee had been "contacted by the Union because he had heard that . . .Ralph Melendrez had been asking around ... trying to get some of the people to jointhe Union."Trujillo answered Butler's inquiry in the negative.Sammy Chavez credibly testified that after executing a union authorization card onSeptember 29, Ernest Butler spoke with him asserting that "the Union wasn't anygood" and if it were "to get him proof" and he, too, would sign a card.24 The credited-testimony of Don Miehls. FURR'S, INC.401_b.By Luis AmadorThe credited testimony of Louis Delgado reveals that on an occasion following hisexecution of a union authorization card he went to the store to pick up his check andLuis Amador asked him if he had been contacted by anyone about joining the Union.Delgado answered that he had not been contacted and asked Amador if he favoredthe Union.Amador did not answer.Frederico Montalvo further credibly testified that approximately 2 weeks after heexecuted his union authorization card he spoke with Amador in the backroom of thestore.Amador asserted that "The Union is just trying to make money from suckers,and that they would promise one thing, and then not keep it."Amador asked:Montalvo if he were in favor of the Union or against it.Montalvo answered that.he was opposed to the Union.The credited testimony of Gilbert Chavarria, which is supported by that of AngelLucero and Sammy Chavez, reveals that at a time following his execution of a unionauthorization card he conversed with Luis Amador at a bar in the presence of two,employees, Angel Lucero and Sammy Chavez. On this occasion, Luis Amador, whowas already in the bar, observed Chavarria and his fellow employees enter the bar,,and he asked them where they were going. They answered that they had "dates andwe're going out."Amador responded, "No, I don't think you are.You are going tothat Union meeting."The employees at first denied it, then admitted that they weregoing to the meeting.A conversation then followed and Amador stated that if hethought the Union were a good idea he would "go for it" because, in effect, he was,always trying to help the employees benefit themselves.This led to further discussion,and Amador asserted, according to Chavarria, "that the Union was just promises andthat if they'd write it down on a piece of paper andsign it, andtake it to him, he'd beglad to joinit,but it was just promises, promises, and they wouldn't do nothing about.it.Just take your money and that was it." Further discussion ensued and Amador-stated,"You are getting to be like [Joe] Archuleta, but you don't know what you aregoing to getthem into.You don't have responsibility to those other guys "Chevar--ria crediblytestifiedthat Amador added, "If this thing goes through, it will be morepressure on you, and I know you and Joe can't take it so it will be within months,that you will have to give up the company."Joe Archuleta credibly testified that in the month of October he conversed withLuis Amador in the backroom of the store. The conversation commenced by Amador-invitingArchuleta to meet with him after he got off work at a place away from thestore premises.Archuleta declined and Amador stated, in substance, that Archuletawas "bitter against everything" and that his bitterness derived from an incident whereinArchuleta and others had been required by management to execute a statement.Amador continued asserting that "The Union wasn't worth a damn." Further, by use-of written figures, he contended that if the Union represented the employees at the-store any resultant raise would be offset by union dues.Amador further stated thathe could reduce the hours of "all the help and the Union wouldn't have any controlover that."Additionally, Amador stated that if "Ralph Melendrez would put down,everything that the Union said they would do for [the employees] in black and white,,that he would join the Union too."ErnestTrujillo credibly testified that in early October he conversed with Amador in,the backroom of the store during working hours.Amador asked Trujillo if he hadbeen contacted by the Union and Trujillo answered that he had not.Amador statedthat if he were, Trujillo was to let him know.Carlos Holguin credibly testified that 3 or 4 days after the October 1 union meet-ing,which he attended, Amador conversed with him at the store and asked him to,relate to him the names of some of the persons present at the meetingHolguindeclined, but Amador was persistent. In the face of Holguin's declination, Amadorspoke adversely about the Union to the effect that "The people running it were just. taking [the employees'] money, and doing nothing for [them]."Amador againsoughtto learnthe names of those employees in attendance, and when Holguin still-refused,Amador asked if Holguin "had forgotten who had given [him his] jobThe conversation terminated on this notec.By Bill HarrisonIn early October, Bill Harrison conversed with employees Donna Harwood,,ErlindaRodriquez,Martha McLane, Mary Jackson, and Shirley Wellborn in the-officeat the store.Duringthe conversation Harrison stated, in substance, that the,Unionwas principally interested in obtaining money from the employees and that. 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDunder union representation the employees lost their right in that they were requiredto follow union rules, but that in addition, in such circumstances, the employeesadditionally were required to follow company rules and that if they made mistakesthey would be subject to discharge.Additionally, he stated that within 6 monthsthere would be an entirely new complement of employees.Harrison added that ifthe employees were not "smart enough to think for [themselves] and had to havesomeone else represent [them they] weren't smart enough to work for Furr's."Har-rison further stated that it was "too bad" the employees "couldn't tear up those littlecards they had signed. [They] just signed [their] rights away." 25ShirleyWellborn further credibly testified that Harrison carried a small black bookin his pocket and that when employees made mistakes he would write in the book.She observed him do so on an occasion when she had made an error, and she lodgeda complaint with him. She asked Harrison why he was recording the mistake in thebook and he answered, "Well, because I've been accused by the union of abusingthese people and when they ask me why I've been harrassing [sic] you I'm going toshow them this little black book so they'll understand why I have to reprimand you."ShirleyWellborn testified that after this incident she did not again observe Harrisonuse the book.Jimmy Nevarez credibly testified without contradiction that in the context of aconversation with Harrison wherein Harrison asserted that the Union was "justpromising a full moon" and that the Union would not keep its promises, he statedthat if Nevarez, an employee in the meat department, left meat on the bones thathe was going to record this in his notebook.Nevarez answered that it was impos-sible to "take all the meat off, especially on necks."Harrison answered, in effect,that it would be his word against that of Nevarez.Nevarez further testified credibly that the following day as he was putting thehamburger in the racks, Harrison stated to him that he was "going to put pressureback there," and was "going to put pressure on."Nevarez also testified crediblythat during this conversation Harrison stated, in effect, that within 6 months Nevarezwould resign because of pressures he, Harrison, would bring against the employees.Erlinda Rodriquez testified that the day following her attendance at a union meet-ing she observed Harrison and Roger Dermine, one of the meat department per-sonnel, conversing and was under the impression that they were speaking of her.Thereafter, she was switched from job to job in the meat department and her supe-riors in the department, in her evaluation, had her "going around in circles."d.By A. R. ArnoldArnold credibly testified that following the discharge of an employee, one Barreras,for misappropriation of store funds, he was informed that employees were under amisapprehension as to the reason for that employee's discharge.As a consequence,he met with groups of employees of the Las Cruces operation on October 13.Hespoke to all the full-time and part-time checkers and stockers that were on duty onthat day and estimated that he spoke to approximately 23 of them.Arnold testifiedcredibly that in substance he told each group of employees about the control meth-ods used by management in surveying employee accuracy in checking and for cour-tesy and service.He went on to explain that the employee that had been dischargedhad been found short on cash sales on several occasions through the' device of thesurvey and that management had felt justified in discharging him.He told theemployees, in substance, that such surveys were merely routine to insure properprocedure and that they should not be "upset" because of this. In context of thisdiscussion, he further informed the employees that the Respondent had filed a peti-tion for a Board-conducted election and that the employees were free to expresstheir wishes and to decide whether they wanted a union or not.He further informedthe employees that it was Respondent's policy to leave this choice to the employees,that Respondent did not discriminate against the employees because of union activity.In conjunction with his remarks about the discharged employee Arnold stated, insubstance, that the employees had not been earlier informed concerning the matterbecause it was company policy in order to protect the employees involved not todisclose to fellow employees the details and circumstances leading to his discharge.Arnold added, however, that if the situation arose in the future he might alter thisz;The foregoing is based principally upon the credited testimony of Shirley Wellbornas supported by that of Donna Harwood,Martha McLane,and Erlinda Rodriquez. FURR'S, INC.403procedure and inform all employees in the store affected.Additionally, Arnold askedthe employees if they had any complaints or grievances and informed them that the"door was always open and they could come to him with their problems." 264.The wage increaseEffective November 12, the employees in the meat department of Respondent'sLas Cruces store were given a 10-cent-per-hour wage increaseA. R. Arnold cred-ibly testified that the decision was made to grant wage increases to employees in themeat department in each of the stores in Respondent's El Paso operating division,including the Las Cruces store.He further credibly testified that the raises weregranted to meet the wage scale of Safeway stores in the affected area. Prior togranting the wage increase, he consulted with Respondent's attorneys and, as aconsequence, on November 7 a letter was written by the attorneys to Don Miehlsand Ralph Sanders, in the following terms:We represent Furrs, Inc and are writing this letter on their behalf.Furrs hasrequested that we notify you that consistent with their past practice of maintain-ing competitive wage rates and in order to maintain such competitive rates, theyplan to give all employeees in the meat departments in their stores in El Pasoand Las Cruces a wage increase of 10 cents per hour effective November 12,1964.The company has further requested that you be advised that they willbe willing to meet with you at any time mutually agreeable to discuss this mat-ter if you have any questions in regard thereto.Arnold further credibly testified that between November 7 and 12 he received nocommunication from Miehls or Sanders and that he was not thereafter contacted byany representative of the Union.Don Miehls credibly testified that he received the November 7 letter, but, in lightof his own October 8 letter wherein he claimed to represent a majority of Respond-ent's employees and demanded that the Company maintain without change the then-existing wages, hours, and other conditions of employment of its employees, he feltthat Respondent's letter warranted no answer.ShirleyWellborn testified credibly and without contradiction that she learned ofthe wage increase from Bill Harrison who informed her that "I've got good newsfor you, you've just got a 10 cent raise."He amplified this by stating that the ElPaso division had granted the raise.5.Changesin working conditionsIn October Food Mart, a principal competitor of Respondent in the El Pasoregion and an enterprise which at all times pertinent had operated an existing andolder store approximately 11/2 miles from the Respondent's Las Cruces operation,opened a new store some three blocks from that of Respondent. The new store wasa modem supermarket and encompassed approximately 15,000 square feet as com-pared with the approximately 18,000 square feet which the Respondent's operationoccupies.As a result, the Respondent's business decreased on the order of 15 per-cent in volume.Thereafter, the hours of all part-time employees, including packageboys, stockers, and checkers, were reduced.No full-time employees were affected.The reduction in hours was uniform by job category and applied to all employeeson part time.The Union was not consulted concerning this decision.Employees Margaret Rosas, Donna Harwood, Erlmda Rodriquez, Louis Delgado,and Gilbert Chavarria credibly testified that during the period of October andNovember their hours of work were modified.Rosas was given a different workschedule and an extra half hour of work per week; Harwood worked approximately4 hours less than she had theretofore been averaging; Rodriquez experienced a lossof hours on the order of 40 percent to 50 percent from her 32- to 36-hour week,Delgado was reduced from working 4 days per week to 3 days per week, and on20The foregoing findings are predicated principally on the testimony of A. 11 Ainoldas supported by that of Shirley Wellborn, Margaret Rosas, Ernest Trujillo, and Ida LeyvaI do not credit the testimony of Ida Leyva to the effect that during the conversationArnold stated that he "felt pretty bad" because the employees had not talked to himabout going into the Union. This testimony has no other record support and Leyvarevealed a lack of certitude with respect to this alleged statement.221-374-60-vol. 15 7-2 7 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDSaturdays,contrary to prior practice,he was given a break period,and Chavarria'sworkweek was reduced by approximately 2 hours, and for a period of approximately2 weeks, his lunch hour was cut from a full hour to a half.Additionally,ShirleyWellborn testified credibly that after A. R Arnold appearedat the store and met with groups of employees,Harrison informed her and otheremployees that thereafter they would be permitted 15 minutes break time in lieu ofthe 10 minutes that had been permitted,and that they could, if they desired, leavethe store premises during this time.ConclusionI conclude and find that Respondent may not be held responsible for the conductof Ernest Butler, for he was not a supervisor,and there is no evidence of recordrevealing that management had vested him with authority to speak and act in itsbehalf, or, beyond his attendance of a single union meeting in the company of LuisAmador, that the Respondent had an awareness of, and thus condoned,any of hisactions or statements alleged by the General Counsel to be a violation of the Act,so as to make him its agent.27However, I do find that Respondent violated Section 8(a)(1) of the Act by itssurveillance of the Union's fourth meeting through the attendance of Luis Amador,a supervisor;Amador's comments on October 3 to employee Harold Mims, and onFebruary 11, to employees Sammy Chavez and Ernest Trujillo, whereby he fosteredthe impression that the organizational meetings of the employees were under sur-veillance by Respondent, and that what transpired at the meetings came immediatelyto the attention of management;Amador's interrogation of Delgado,Montalvo,Chavarria, Lucero, Chavez,Holguin, and Trujillo as to their union activities andinterests;and (a)his threats of loss of employment made to Chavarria during theconversation with him at a bar,(b) a similar threat implicit in his comment toHolguin during the early part of October,and (c)the threat of reduction in workinghours made during his October conversation with Archuleta.Similarly, the Respond-ent violated Section 8(a)(1) of the Act by Supervisor Harrison's threat in earlyOctober to employees Harwood, Rodriquez,McLane, Jackson, and Wellborn ofmore onerous working conditions,and of impending discharge in the event the Unionwere selected by the employees;his similar threat voiced to employee Nevarez, histhreat of loss of rights resulting from the employees'execution of union authorizationcards; and,in context of the organizational efforts of the employees and his threatsof more onerous working conditions,through his use for the first time of a book torecord employee errors.Similarly, I find that Respondent violated the Act by the remarks of A. R. Arnoldto assembled groups of employees,as found above.While his remarks containedno threats or promises of benefit,but, rather,assured the employees of their freedomof choice and the Company's neutrality in the impending election, which he assertedwould result from the Company'sfiling of its RM petition with the Board, his com-ments, taken in context,were clearly an invitation to employees to look directly tomanagement for the solution of problems arising out of the employment relation-ship.As the Union was the collective-bargaining representative of the employeesand entitled to recognition at the time Arnold spoke to the employees,these remarkshad the effect of undermining the Union and violated Section 8(a)(1) of the Act.28But, in the circumstances here revealed,themere invitation to employees to seeksolution of their problems through consultation with management,not accompaniedby actual negotiations or discussions,isnot violative of Section 8(a)(5) of theAct.29However, I find that by modifying employee hours of work and granting themadditional break time without consulting the Union,the Respondent violated Sec-tion 8(a)(5) and (1)of the Act.30And this is so even though the evidence stronglysupports the Respondent's contention that the modification in hours of work of theemployees was entirely attributable to a temporary but substantial loss in volume,occasioned by the opening of a competitive operation in the immediate vicinity ofthe store.However, this consideration did not relieve Respondent of the responsi-27The Little RockDowntowner,Inc, et al,145 NLRB 1286, 1290-1291;cf.SquareBinding and Ruling Co.,Inc.,146 NLRB 206, 210-211.28Medo PhotoSupply Corporationv.N.L R B ,321 U.S 678.29Cf.Bitten Insulation,Inc,129 NLRB1296, enfd.297 F 2d 141 (C A4) ; Medo PhotoSupply Corporationv.N L.R.B., supra;Yale Upholstering Company, Inc,127 NLRB 440,Samuel J. Kobrtitzd/b/aStar BeefCompany,92 NLRB 1018, 103030N.L.R B. v ExchangeParts Company,375 U.S. 405. FURR'S, INC.405bilityunder the provisions of the Act from advising the employees' collective-bargaining representative of its intentions, and permitting the Union to consult withit in reaching a satisfactory solution.Indeed, the Respondent followed this precise course of action with respect to thewage increase granted meat department employees. In this regard, the Union wasadvised of the Respondent's intention and was invited to meet with its representa-tives to discuss the matter.As the Union declined to do so, and as the evidencesupports Respondent's contention that it was a divisionwide wage increase and onegranted to meet the wage scale paid by competitors, I find that Respondent did notfail in its obligation under Section 8(a)(5) of the Act to bargain collectively withthe Union with respect to the wage increase, nor was it an attempt, in violation ofSection 8(a) (1) of the Act, to undermine the Union.I am unable to conclude, as Respondent asserts, that it is relieved from responsi-bility for the actions and statements of Supervisors Amador and Harrison and ofVice President Arnold, above found violative of Section 8(a)(1) of the Act, byreason of the existence of its avowed policy of nonintervention in the organizationalrights and activities of its employees.Considered together, the statements of Ama-dor,Harrison, and Arnold were neither casual nor isolated, and they were madeprincipally on company premises during working hours over a considerable periodof time.These coercive statements by supervisors and management representativeswere, in the circumstances, attributable to Respondent, and, as they ran directlycounter to the avowed policy of Respondent, were not expiated or expunged byArnold's reiteration of employee freedom to organize.31IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in section III, above, occurring in con-nection with the operations of Respondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening and obstructing commerce andthe free flow thereof.Having found that the Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1) and Section 8(a)(5) of the Act, Ishall recommend that it cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in thiscase, I make the following.CONCLUSIONS OF LAW1.Furr's,Inc., is anemployer withinthe meaning of Section2(6) and (7) of theAct and isengaged incommerce within themeaning ofthose sections.2.Retail Clerks International Association, Local Union No. 462, AFL-CIO, is alabor organization within the meaning of Section 2(5) of the Act.3.All employees employed at the Las Cruces, New Mexico, store of Furr's, Inc.,excluding professional employees, guards, watchmen, and supervisors as defined inthe Act, constitute a unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.4.Retail Clerks International Association, Local Union No. 462, AFL-CIO, hasbeen at all times material herein, and now is, the exclusive bargaining representa-tive of all employees in the aforesaid appropriate collective-bargaining unit.5.By refusing at all times since October 12, 1965, to bargain with Retail ClerksInternational Association, Local Union No. 462, AFL-CIO, as the exclusive bar-gaining representative of the employees in the aforesaid appropriate unit, the Respond-ent has engaged in and is engaging in unfair labor practices within the meaning ofSection 8(a) (5) of the Act.6.By bypassing the Union at a time when it was the exclusive bargaining rep-resentative of the employees in the aforesaid appropriate unit by modifying hoursof employment and granting additional break time, the Respondent engaged in unfairlabor practices within the meaning of Section 8 (a) (5) and Section 8 (a) (1) of the Act.7.By engaging in surveillance of meetings of the Union, attended by its employ-ees; by its statements to employees giving them the impression that their organiza-tional activities were under surveillance of its agents and representatives; by inter-rogating employeesconcerningtheir union activities, and the union activities oftheir fellow employees; by threatening employees with more onerous working con-31Birmingham Fabricating Company,140 NLRB 640;Blumel Ignition Co.,142 NLRB1019, 1026. 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDditions and loss of employment; by recording employee errors in a manner calcu-lated to impress upon them that its agent's threat of more onerous working condi-tions and loss of employment were being implemented; and by inviting employeesto consult directly with management concerning problems relating to the employ-ment relationship, the Respondent engaged in unfair labor practices in violation ofSection 8(a) (1) of the Act.8.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.9Respondent has not engaged in any alleged unfair labor practices not specificallyfound herein.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and pur-suant to Section 10(c) of the National Labor Relations Act, as amended, I recom-mend that Respondent, Furr's, Inc., its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with Retail Clerks International Association,Local Union No. 462, AFL-CIO, as the exclusive bargaining representative for allemployees employed at the Las Cruces, New Mexico, store of Furr's, Inc., excludingprofessional employees, guards, watchmen, and supervisors as defined in the Act.(b) Bypassing the Union by modifying hours of employment and granting employ-ees additional break time without notifying the Union and affording the Union theopportunity to meet with it and bargain collectively concerning these matters.(c)Engaging in surveillance of union meetings of employees, or fostering theimpression that their union activities are under surveillance; interrogating employeesconcerning their union activities, or the union activities of their fellow employees;threatening employees with more onerous working conditions and prospective loss ofemployment in the event they select a labor organization as their collective-bargainingrepresentative; coercing them by recording their mistakes in a manner calculatedto reveal to them that the threat of more onerous working conditions and loss ofemployment are being implemented; and inviting them to deal directly with manage-ment concerning matters pertaining to the employment relationship.(d) In any like or related manner interfering with, restraining, or coercing employ-ees in the exercise of the right to self-organization, to form or join, or to assist theaforesaid labor organization, to bargain collectively through the representative oftheir own choosing, and to engage in concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection, or to refrain from any and all suchactivities, except to the extent that such right may be affected by an agreementrequiringmembership in a labor organization as a condition of employment asauthorized in Section 8(a) (3) of the Act, as amended2.-Take the following affirmative action which it is found will effectuate the poli-cies of the Act:(a)Upon request, bargain collectively and in good faith with Retail ClerksInternationalAssociation, Local Union No 462, AFL-CIO, as the exclusive rep-resentative of all employees in the aforesaid appropriate unit, and, if an understand-ing is reached, embody such understanding in a signed agreement(b) Post at its Las Cruces, New Mexico, store, copies of the attached noticemarked "Appendix." 32Copies of said notice, to be furnished by the RegionalDirector for Region 28, shall, after being duly signed by a representative of theRespondent, be posted by the Respondent immediately upon receipt thereof, and bemaintained by it for a period of 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reasonablesteps shall be taken to insure that such notices are not altered, defaced, or coveredby any other material.(c)Notify the Regional Director for Region 28, in writing, within 20 days fromthe date of receipt of this Decision, what steps the Respondent has taken to complyherewith 3332 Inthe event that this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice. In the further event that the 'Board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order."331n the event that thisRecommendedOrder be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith 11 FURR'S, INC.407It is recommended that unless on or before 20 days from the date of the receiptof this Decision, the Respondent' notifies said Regional Director, in writing, that itwill comply with the aforesaid recommendations, the National Labor RelationsBoard issue an order requiring Respondent to take the action aforesaidAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees thatWE WILL, upon request, bargain collectively with heresaid Retail ClerksInternationalAssociation, Local Union No. 462, AFL-CIO, as the exclusivebargaining representative of all employees in the bargaining unit describedbelow, with respect to rates of pay, hours of employment, and other conditionsof employment, and, if an understanding is reached, embody such understandingin a signed contract.The bargaining unit is-All employees employed at the Las Cruces, New Mexico, store of Furr's,Inc., excluding professional employees, guards, watchmen, and supervisorsas defined in the Act.WE WILL NOT engage in surveillance of union meetings of our employees,'orfoster the impression that the union activities of our employees are undersurveillance.WE WILL NOT interrogate our employees concerning their union activities, orthe union activities of their fellow employees.WE WILL NOT threaten our employees with more onerous working conditionsor prospective loss of employment in the event that they select Retail ClerksInternational Association. Local Union No 462, AFL-CIO, or any other labororganization, as their representative for the purposes of collective bargainingWE WILL NOT coerce our employees by recording their mistakes in a mannercalculated to reveal to them that the aforesaid threats ale being implemented.WE WILL NOT interfere with, restrain, or coerce our employees in the exer-cise of rights guaranteed them under the Act by inviting them to deal directlywith representatives of management concerning matters relating to their employ-ment relationship at a time when they are represented by a collective-bargainingrepresentative of their own choosing.WE WILL NOT bypass Retail Clerks Internatoinal Association, Local UnionNo. 462, AFL-CIO, as the exclusive bargaining representative of our employ-ees, by modifying their hours of work and granting increased break time with-out notifying the aforesaid labor organization and affording it an opportunity tomeet with us and bargain collectively with us concerning these and all othermatters relating to the rates of pay, hours of employment, and other conditionsof employment of our employeesWE WILL NOT refuse to bargain collectively with the above-named labor orga-nization, or in any like or related manner interfere with, restrain, or coerce ouremployees in the exercise of the right to self-organization, to form a labororganization, to join or assist Retail Clerks International Association, LocalUnion No. 462, AFL-CIO, or any other labor organization, to bargain col-lectively through representatives of their own choosing, and to engage in otherconcerted activities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any or all such activities, except to theextent that such right may be affected by an agreement requiring membershipin a labor organization as a condition of employment, as authorized in Section8(a) (3) of the Act, as amended.All of our employees are free to become or remain, or to refrain from becomingor remaining, members of Retail Clerks International Association, Local Union No462, AFL-CIO.FURR's, INC.,Employer.Dated-------------------By--------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material. 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDIf employees have any question concerning this notice or compliance with its pro-visions, theymay communicate directly with the Board's Regional Office, 1015Tijeras Avenue, NW., Albuquerque, New Mexico, Telephone No. 247-2520.Young&Greenawalt Co.andUnited Steelworkers of America,AFL-CIOInternational Brotherhood of Boilermakers,Iron Shipbuilders,Blacksmiths,Forgers and Helpers, AFL-CIO, Local Lodge No.1012andUnited Steelworkers of America,AFL-CIO.CasesNo. 14-CA-3482 and 14-CB-1231.March 7,1966DECISION AND ORDEROn August 25, 1965, Trial Examiner Laurence A. Knapp issued hisDecision in the above-entitled proceeding, finding that the Respondentshad engaged in certain unfair labor practices alleged in the complaintand recommending that they cease and desist therefrom and take cer-tain affirmative action, as set forth in the attached Trial Examiner'sDecision.He also found that the Respondents had not engaged incertain other alleged unfair labor practices and recommended that thecomplaint be dismissed with respect to such allegations.Thereafter,the General Counsel and the Respondents filed exceptions to the TrialExaminer's Decision and briefs in support of their exceptions.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Jenkins and Zagoria].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin these cases, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the following additions andmodifications.1.The General Counsel contends,inter alia,that the RespondentCompany on July 23, 1964, unlawfully recognized the RespondentBoilermakers and that in consequence the Respondents' entering intoa contract containing a union-security provision on July 25 was alsounlawful.The essential basis of his argument is that the Company onthe date of recognition did not employ a representative complement ofemployees.The Trial Examiner found the General Counsel's argu-ment to be without merit and concluded that both recognition andexecution of the agreement were lawful.Additionally as a result of157 NLRB No. 18.